Citation Nr: 0841452	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for residuals of a thyroid 
disorder has been submitted.

2.  Entitlement to service connection for residuals of a 
thyroid disorder, to include as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran's claim for service connection for a thyroid 
disorder has also been characterized as one for Hashimoto's 
thyroiditis and as one for thyroid cancer.  However, the 
Board finds that the disorder is best characterized as it is 
written in the title page of this decision, since the veteran 
was also diagnosed with a non-malignant non-neolastic Hurthle 
cell nodule and does not appear to have ever been diagnosed 
with thyroid cancer.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2002 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
thyroid disorder was a final decision.

2.  The veteran submitted new evidence showing he was exposed 
to ionizing radiation, which is evidence related to an 
unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for residuals of a thyroid 
disorder has been presented and the claim is reopened.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is reopening the veteran's claim.  Thus, no further 
discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim was previously denied because there was 
no evidence that he was exposed to ionizing radiation.  
Previously considered evidence included medical records 
showing that the veteran had a current thyroid disorder.

New evidence submitted since the December 2002 rating 
decision includes evidence that the veteran was stationed at 
Camp Desert Rock and exposed to ionizing radiation during 
atomic testing.  This evidence includes confirmation from the 
Defense Threat Reduction Agency that the veteran was exposed 
to radiation during Operation Buster-Jangle.  This evidence 
was not previously submitted, and is therefore "new."  As the 
evidence proves exposure to ionizing radiation, a fact not 
previously established, it is considered "material."  New and 
material evidence has therefore been submitted, and the claim 
for service connection for residuals of a thyroid disorder is 
reopened and to this extent only the appeal is granted.

The appeal for service connection for residuals of a thyroid 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


ORDER

The request to reopen a claim service connection for 
residuals of a thyroid disorder, to include as due to 
exposure to ionizing radiation granted, and the appeal is 
granted to this extent only.


REMAND

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in a number of different ways.  See Ramey v. 
Brown, 9 Vet. App.  40, 44 (1996), aff'd, 120 F.3d. 1239 
(Fed. Cir. 1997).  The relevant method in this instance for 
establishing service connection based on exposure to ionizing 
radiation appears to be via 38 C.F.R. § 3.311, which holds 
that other "radiogenic" diseases found five years or more 
after service in an ionizing radiation-exposed veteran may be 
service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing  radiation 
exposure while in service, or if they are otherwise linked 
medically to ionizing radiation exposure while in  service.

When it has been determined that:  (1) a veteran has been  
exposed to ionizing radiation; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest 5 years or more after exposure, the 
claim is referred to the Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. §  
3.311(c).  The veteran meets this first requirement, as his 
claims file contains confirmation from the Defense Threat 
Reduction Agency showing that the veteran was exposed to 
radiation during Operation Buster-Jangle.  The veteran meets 
the second requirement as a non-malignant thyroid nodule is a 
radiogenic disease as specified in 38 C.F.R. 
§ 3.311(b)(2)(xvii).  Finally, the veteran meets the third 
requirement since the exposure was in 1951 and the first 
evidence of a thyroid disorder is dated 2002, well over five 
years after exposure.  As such, referral to the Under 
Secretary for Benefits is mandated.

Accordingly, the case is REMANDED for the following action:

This claim should be forwarded to the 
Under Secretary for Benefits for review, 
who shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and who 
may request an advisory medical opinion 
from the Under Secretary of Health if it 
is determined to be necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


